Citation Nr: 0707506	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-18 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to April 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that continued a zero percent 
(noncompensable) evaluation for bilateral hearing loss.  

In the course of a February 2006 videoconference hearing 
conducted by the undersigned, the veteran raised the issue of 
entitlement to an increased rating for his service-connected 
tinnitus.  See page eight of hearing transcript 
(transcript).  The veteran has also raised the issue of 
entitlement to service connection for a sleep disorder.  
These issues, however, are not currently developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate consideration.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C. Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The record shows that the veteran was most recently afforded 
a VA audio examination in November 2004.  At that time he 
complained of hearing difficulty, particularly understanding 
conversational speech in noisy environments.  He added that 
he needed to lip read in such situations.  Mild to moderately 
severe sensorineural hearing loss was diagnosed.  

At his February 2006 video conference the veteran testified 
that his service-connected bilateral hearing loss had 
essentially worsened since he was last afforded a VA audio 
examination.  See pages three, ten, and fourteen of 
transcript.  The United States Court of Appeals for Veterans 
Claims has held that when a veteran-claimant alleges that his 
service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination. 
 See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding 
that the veteran was entitled to a new examination after a 
two year period between the last VA examination and the 
veteran's contention that the pertinent disability had 
increased in severity).  Hence, the veteran should be 
scheduled for a new examination.

The Board also points out that the Veterans Claims Assistance 
Act of 2000 (VCAA) requires that VA provide a medical 
examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Governing 
regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior 
examinations and treatment.  38 C.F.R. § 3.326 (2006); Green 
v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the 
examiner is shown not to have had access to the veteran's 
claims folder at the time she conducted the November 2004 VA 
audio examination.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
by the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Thereafter the RO should arrange for 
a VA audiological examination of the 
veteran to determine the extent and 
severity of his service-connected 
bilateral hearing loss.  All indicated 
studies should be performed. In 
accordance with the latest AMIE 
worksheets for rating hearing loss, the 
examiner is to provide a detailed review 
of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any hearing loss. 
 The rationale for all opinions expressed 
should be provided.  The claims file must 
be made available to and reviewed by the 
examiner.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

5.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board have remanded to the RO. 
 Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

